Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 52 – locating feature discussed in [0035].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both a step, plastic mating feature and locking feature (see [0027-0028] of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the projecting portions" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-12, 14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heininger et al. (DE 10 2012 110 644 A1) in view of Fujii (US 2009/0220852 A1).

As to claim 1, Heininger et al. discloses a cell holder (103-1 and 103-2-first cell holder and second cell holder) for one or more cells (101-storage cells) comprising: 
a frame (103-1 – first cell holder) that hosts one or more cells such that a portion of each cell projects beyond a top of the frame (figures 1 and 5); 
a top tray (103-2, second cell holder) fastened to the frame (via latching parts (109, 111).
However, Heininger does not disclose an intermediate tray as is instantly claimed.
Fujii discloses a battery pack with two endplates (60) on either side of the main body (10-equivalent to intermediate tray) of a battery holder [0009].  Fujii further discloses the holder having a through hole for the connection rod to be inserted [0010] and includes recesses for the battery cells (Figure 3).  The battery cells extend from the holder main body (Figure 7).  By using the holder main body, the structure would efficiently be cooling each of the batteries and with the through hole the contour of the peripheral wall would not be enlarged [0008].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the main body (10) of the holder because this would allow for cooling and when connecting to the frame and top tray the contour of the peripheral wall would not be enlarged.  Thus, an intermediate tray on top of the frame and having one or more recesses each of which accommodate one of the projecting portions of the one or more cells; and the top tray can be fastened to the frame through the intermediate tray. 

As to claim 2, Fujii further discloses the main body holder includes retention protrusions (29) for retaining the inserted cylindrical battery in a fixed position [0016].  Therefore,  protrusions on a wall of the recess to maintain the cell that is accommodated by the recess centered in a plane of the protrusions.

As to claim 3, Heininger et al. discloses the frame (103-1) defines a cavity for each cell that it hosts (figure 4 and 5).

As to claim 4, modified Heininger et al. would yield the one or more recesses in the intermediate tray are aligned with the one or more cavities in the frame because the battery cells would fit (figure 7 of fuji depicting the cells in the frame along with the tray)..

As to claim 5, modified Heininger discloses each recess and cavity and teaches the recess of the intermediate tray fitting into the cavities of the frame thus the recess has a smaller diameter than the corresponding cavity (figure 7 of Fujii).

As to claim 6, modified Heininger discloses protrusions in the wall of the recess but not explicitly in the cavity. However, it would have been obvious to duplicate the protrusions (retention protrusion) of the recess to that of the cavity because by place in each cavity, one or more protrusions (29 protrusion) on a wall of the cavity to will fix the batter in the storage portion thus the cell that is in the cavity centered in a plane of the protrusions. 

As to claim 7, Heininger discloses each cavity has a ledge at a bottom section thereof that supports the cell in the cavity (figure 4-  129).

As to claim 8, Heininger further discloses each cavity is open to a bottom surface of the frame (figure 4).

As to claim 10, modified Heininger discloses the top tray comprises studs (111) each with a snap lock at its extremity; the intermediate tray defines holes through (16) each of which one of the studs passes; and the frame defines further holes (109-locking means) each with a retaining surface to which one of the snap locks engage (latching hooks 115).

As to claim 11, modified Heininger discloses retaining surface is a step in a wall of one of the further holes (115-latching hooks).

    PNG
    media_image1.png
    289
    372
    media_image1.png
    Greyscale


As to claim 12, Heininger discloses the snap lock but not the ratio as is instantly claimed of a ratio of snap locks to cells is between 1:1 and 10:1. However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.


As to claim 14, Heininger discloses the snap locks are releasable (Abstract thus are reversible).

As to claim 16, Heininger discloses a contact (105-2 contact parts) comprising a negative busbar in the top tray and a positive busbar (and another contact 105-1) in the intermediate tray because as the intermediate tray is adjacent to the frame the other contact would be in the intermediate tray. Heininger discloses the contacts/ bus bars but does not disclose the negative or positive, however it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the negative at the top tray and the positive in the intermediate because this is a design choice and the batteries would electrically connect with either configuration.

As to claim 17, Heininger discloses the frame with an extending wall (equivalent to that of fit on wall 21 in Fujii which is the locating feature in the frame) this allows for the main body holder/intermediate tray (the wall of the intermediate tray is also a locating feature) to be inserting inside the fit on wall and be connected to a fixed position [0037]. 

As to claim 18, modified Heininger et al. discloses the intermediate define vents (18, 19-inlet outlet for fluid such as air [0035]) between top surfaces of the one or more cells and an exterior of the cell holder [0035].
As to claim 19, Heininger discloses a method for assembling a cell holder for one or more cells (101) comprising: placing one or more cells (101) in a frame (103-1-lower cell holder) that hosts the one or more cells such that a portion of each cell projects beyond a top of the frame (figure 1 and 5 -depicts the cell being taller than the lower cell holder); 
connecting a busbar (105-1 contact part) to a terminal on each of the one or more cells [0032];
fastening the top tray to the frame via latching members (1011 and 109 
connecting another busbar (105-2 -contact part) in the top tray to a second terminal on each of the one or more cells [0032].
Heininger does not disclose the intermediate tray as is instantly claimed.
Fujii discloses a battery pack with two endplates (60-which would be equivalent to the upper and lower holders 103-1, 103-2 of Heininger) on either side of the main body (10-equivalent to intermediate tray) of a battery holder [0009] (placing an intermediate tray over the frame). Fujii discloses the intermediate tray/body holder (10) including a recess to accommodate the cells portions above the frame portion (figure 7 of Fujii-depicts the body 10 inside the lower endplate). Fujii further discloses the holder having a through hole for the connection rod to be inserted [0010] and includes recesses for the battery cells (Figure 3).  The battery cells extend from the holder main body (Figure 7).  By using the holder main body, the structure would efficiently be cooling each of the batteries and with the through hole the contour of the peripheral wall would not be enlarged [0008].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include the main body (10) of the holder because this would allow for cooling and when connecting to the frame and top tray the contour of the peripheral wall would not be enlarged.  Thus, an intermediate tray on top of the frame and having one or more recesses each of which accommodate one of the projecting portions of the one or more cells; and the top tray can be fastened to the frame through the intermediate tray. 


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heininger et al. (DE 10 2012 110 644 A1) in view of Fujii (US 2009/0220852 A1) as applied to claims 1-8, 10-12, 14 and 16-19 above, and further in view of Raiser et al. (US 2018/0062226 A1).

As to claims 9 and 20, Modified Heininger et al. discloses the cell holder but does not disclose a cooling plate as is instantly claimed.
Raiser et al. discloses a battery module with a cooling plate fixed to the battery modules via an adhesive paste [0012].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include a cooling lid and adhesive because this would further cool the batteries and the adhesive would fix the battery module to the cooling plate. Since the frame has holes in the bottom the paste would come in contact with the battery cells through the openings. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heininger et al. (DE 10 2012 110 644 A1) in view of Fujii (US 2009/0220852 A1) as applied to claims 1-8, 10-12, 14 and 16-19 above, and further in view of Shimizu et al. (US 2020/0381683 A1).
As to claim 15, Heininger discloses the frame and the top tray are made of a plastic, such as glass fiber reinforced polyamide [0036] but does not disclose polycarbonate/acrylonitrile-butadiene-styrene.
Shimizu et al. discloses a battery module and discloses the lower, upper and lid (2, 3 and 4) containing a synthetic resin material having insulating properties such as polycarbonate/acrylonitrile-butadiene-styrene (PC/ABS).
It would have been obvious to one of ordinary skill in art at the time the application was filed to have the material of the frame, top tray and intermediate tray be made of PC/ABS because the material is insulating and the courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  




Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (Heininger) discloses the latching means through the center of the upper and lower cell holders and specifically teaches that the latching means are releasable to allow for easy access into the holder so that the entire battery module does not need to be replaced which is inefficient and wastes resources [0002]; therefore that would be no reason or motivation to replace the snap locks/latching mean with an irreversible set because this would not allow for the batteries to be exchanged and thus would increase waste.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/            Primary Examiner, Art Unit 1727